Citation Nr: 0723768	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  96-08 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Entitlement to a total disability rating for compensation 
prior to February 5, 1998, in connection with a claim 
received on March 17, 1994.  

(This issue of whether an August 19, 1985, decision of the 
Board of Veterans Appeals that denied service connection for 
hypertension should be revised on the basis of clear and 
unmistakable error is the subject of a separate decision that 
is being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1956 and from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the RO which granted a 
total disability rating for compensation effective October 
13, 1998.  During a July 2002 hearing before the Board, the 
veteran elected to proceed with the sole issue of entitlement 
to a total disability rating for compensation prior to 
October 3, 1998, in connection with a claim received on March 
17, 1994.  

The veteran appealed a November 2002 Board decision that 
granted a total disability rating for compensation from 
February 5, 1998, but no earlier, to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2003, the 
Court vacated and remanded the portion of the Board's 
decision that denied an effective date earlier than February 
5, 1998, for a total rating for compensation. In April 2004, 
the Board returned this matter to the RO for further action.  
The RO continued the denial of the claim and returned the 
case to the Board for further action.  

In remand orders issued in April 2004 and March 2006, the 
Board noted that the veteran had raised a claim for an 
earlier effective date for a schedular 100 percent rating.  
The Board referred that matter to the RO for consideration.  
It does not appear that the RO has adjudicated that issue.  
Therefore, the Board again refers that issue to the RO for 
appropriate action.  The Board further notes that in his 
correspondence the veteran has raised claims of clear and 
unmistakable error in various RO decisions.  Those matters 
are also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran filed his initial claim for a total 
disability rating for compensation on October 13, 1998.

2.  The veteran has a college education, work experience as a 
heating and air-conditioning technician and last worked in 
February 1998.

3.  It is factually ascertainable that the veteran's service-
connected disabilities increased in severity as of February 
5, 1998, but not before, to an extent to prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 
5, 1998 for a total disability rating for compensation have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
3.400, 4.1-4.14, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the Board's prior decision of November 
2002 was vacated by the Court to the extent to which it 
denied a total rating prior to February 5, 1998.  The reason 
for vacating the Board's decision was a conclusion that the 
Board had not adequately identified and discussed the 
documentation which satisfied the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
subsequently remanded the case for the purpose of having the 
RO provide additional notification to the veteran.  The Board 
finds that the VA has now satisfied the duty to assist the 
veteran by providing notice and developing evidence.  The 
Board finds that the content requirements of notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
fully satisfied.  The veteran was provided notification 
letters in April 2004, July 2004, May 2006, and September 
2006.  The April 2004 letter specifically addressed what the 
evidence must show to establish entitlement to an earlier 
effective date.  The veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters specifically told the veteran that that 
he should submit any additional evidence in his possession.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Although the 
letters were not provided to the veteran prior to the 
original decision being appealed, the Board finds that this 
did not result in any prejudice to the veteran.  Subsequent 
to the issuance of the letters, he was afforded ample 
opportunity to present evidence, and his claim was 
subsequently readjudicated.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's service medical 
records and post service treatment records.  The veteran has 
had hearings to present testimony in support of his claim.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In accordance with 38 C.F.R. §§ 4.1, 
4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

It is asserted that the veteran is entitled to an effective 
date prior to February 5, 1998, for a total disability rating 
for compensation based upon a claim received in March 1994.  
The Board has noted that the veteran has indicated that he 
does not wish to have the claim for an earlier date 
considered based on factors of unemployability.  However, as 
he has not specifically withdrawn his appeal, the claim for 
an earlier effective date based on unemployability must be 
addressed.  A review of the record reflects that the 
veteran's March 17, 1994, claim was a claim for service 
connection.  Further review of the record does not indicate 
that the veteran made any mention or claim of unemployability 
prior to his submission, on October 13, 1998, of an informal 
statement.  On November 9, 1998, he submitted a formal claim 
for a total disability rating for compensation.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of the claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  The 
effective date of an increased evaluation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the 
effective date is the date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).

With consideration the fact that the veteran filed his first 
claim for a total disability rating for compensation on 
October 13, 1998, and consideration that the Board has 
previously extended the total disability rating for 
compensation back to February 5, 1998, the focus of the 
Board's review at this time is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected disabilities earlier than February 5, 1998, 
but within the year prior to October 13, 1998.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 135 (1992); Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997), holding that "38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."  In 
determining whether or not an increase was factually 
ascertainable within the relevant time period, the Board will 
review the entirety of the evidence of record.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997);

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities. If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The veteran's service-connected disabilities, as of October 
13, 1998, included status post myocardial infarction with 
hypertension, evaluated as 60 percent disabling; incomplete 
occlusion of the left carotid artery with weakness of the 
right upper extremity, evaluated as 30 percent disabling; 
weakness of the right lower extremity, evaluated as 10 
percent disabling; and hypertension with hypertensive 
retinopathy, evaluated as 10 percent disabling.  The combined 
service-connected evaluation was 80 percent.

A review of the record reflects that, when the veteran 
submitted his formal claim, in November 1998, he indicated 
that he had become too disabled to work in December 1997.  In 
an April 1999 statement he indicated that he had last worked 
in February 1998, at which time he had closed his business 
because he was too sick to work.

During the veteran's personal hearing, in July 2002, he 
clarified that while he began to receive Social Security 
benefits at age 62, he did not receive Social Security 
Disability benefits until October 1998.  He clarified that he 
had continued to work from 1994 through 1997, staying under 
the maximum income limitation that Social Security would 
permit.  During the hearing held recently in September 2006, 
the veteran expressed his opinion that he should be given a 
total rating back to the date of separation from service.  

A February 5, 1998, VA outpatient treatment record reflects 
that the veteran reported chest pain occurring 2 to 3 times 
per day that had increased for three months.  The assessment 
included coronary artery disease by history with positive 
symptoms of angina.  The report of a February 1998 VA 
cardiovascular examination reflects that the veteran's blood 
pressure was 150/100.  His Persantine stress test was 
abnormal activity level and clinical examination indicated 
that the veteran had 6 METS. His EKG was normal.  The 
diagnoses included hypertension with hypertensive retinopathy 
and status post myocardial infarction twice with angina.

The report of an April 1998 private coronary angiography, 
left heart catheterization, left ventricular angiogram, 
reflects that the veteran had undergone a stress test at a VA 
hospital that was reported as being very abnormal with 
anterior and septal ischemia.  The impression was 
atherosclerotic heart disease, diffuse disease in the 
midportion of the right coronary artery with the worst area 
of disease being 60 percent, 60 percent diagonal lesion, 
multiple plaques in the proximal portion of the large obtuse 
marginal branch of the circumflex with the worst area of 
disease being 70 percent, 80 percent lesion in the posterior 
descending coronary artery branch of the right coronary 
artery with several other less severe lesions, and 80 percent 
proximal lesion and a small nondominant right coronary 
artery.

With consideration of the catheterization reflecting the 
atherosclerotic heart disease in April 1998 and the veteran's 
symptoms reported in February 1998, as well as the veteran's 
report that February 1998 was the last month he was able to 
work, the Board concluded previously that the evidence was in 
equipoise with respect to whether or not an increase in the 
veteran's service-connected disabilities, specifically his 
service-connected cardiovascular disability, was factually 
ascertainable in February 1998.  In resolving all doubt in 
the veteran's behalf, the Board concluded that the evidence 
supported a finding that it was factually ascertainable that 
an increase in the veteran's service-connected disabilities 
occurred as of February 5, 1998, to an extent that he was 
precluded from obtaining and maintaining substantially 
gainful employment due to his service-connected disabilities 
effective February 5, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.

However, during the remainder of the year prior to October 
13, 1998, and before February 5, 1998, the evidence does not 
indicate that it is factually ascertainable that the 
veteran's service-connected disabilities underwent an 
increase of an extent that would cause him to be unable to 
obtain and retain employment.  The record indicates that he 
continued to be able to obtain and maintain employment during 
the period from October 13, 1997, to February 5, 1998, and 
there is no competent medical evidence that would indicate 
that it is factually ascertainable that the veteran's 
service-connected disabilities underwent an increase during 
this period.  Accordingly, a preponderance of the evidence is 
against entitlement to a total disability rating for 
compensation prior to February 5, 1998.


ORDER

An effective date earlier than February 5, 1998, for a total 
disability rating for compensation is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


